Appeal Dismissed and Memorandum Opinion filed May 10, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00044-CV

                        GLENDA BREEDING, Appellant

                                         V.

                         1423 KIPLING, LLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1177961


                          MEMORANDUM OPINION

      This restricted appeal is from a judgment signed December 7, 2021. The court
reporter indicated there was no reporter’s record for this case on January 27, 2022.
The clerk’s record was filed February 3, 2022. No brief was filed.

      On March 22, 2022, this court issued an order stating that unless appellant
filed a brief on or before April 12, 2022, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, we dismiss the appeal
for want of prosecution.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2